FILED
                            NOT FOR PUBLICATION                             MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN C. HOM,                                     No. 13-17195

               Plaintiff - Appellant,            D.C. No. 3:13-cv-02243-WHA

JOHN C. HOM & ASSOCIATES, INC.,
                                                 MEMORANDUM*
               Plaintiff,

 v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.


                     Appeal from the United States District Court
                       for the Northern District of California
                      William Alsup, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN Circuit Judges.

      John C. Hom appeals pro se from the district court’s judgment dismissing

his 26 U.S.C. § 7431(a)(1) action alleging that the United States improperly

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disclosed his tax return information in violation of 26 U.S.C. § 6103. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R.

Civ. P. 12(b)(6). Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We

affirm.

      The district court properly dismissed Hom’s action because Hom failed to

allege facts sufficient to show that the disclosures were not made for purposes of

tax administration or based on a good faith interpretation of § 6103. See 26 U.S.C.

§ 6103(h)(1) (disclosures may be made for purposes of tax administration); id.

§ 7431(b)(1) (precluding liability where a disclosure resulted from a good faith, but

erroneous, interpretation of § 6103).

      AFFIRMED.




                                          2                                   13-17195